Filed with the Securities and Exchange Commission on October 23, 2007 1933 Act Registration File No. 333-17391 1940 Act File No. 811-07959 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 251 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 253 x (Check appropriate box or boxes.) ADVISORS SERIES TRUST (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Numbers, Including Area Code) (414) 765-6609 Jeanine M. Bajczyk, Esq. Advisors Series Trust 777 East Wisconsin Avenue, 4th floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Julie Allecta, Esq. Paul, Hastings, Janofsky & Walker LLP 55 Second Street, 24th Floor San Francisco, California 94105 As soon as practical after the effective date of this Registration Statement Approximate Date of Proposed Public Offering It is proposed that this filing will become effective immediately upon filing pursuant to paragraph (b) X on October 28, 2007 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. McCARTHY MULTI-CAP STOCK FUND Symbol: MGAMX McCarthy Multi-Cap Stock Fund, a series of Advisors Series Trust (the “Trust”) The McCarthy Multi-Cap Stock Fund (the “Fund”) seeks long-term growth of capital.The Fund pursues this objective by investing primarily in equity securities.The Fund’s investment advisor is McCarthy Group Advisors, L.L.C. (the “Advisor”).This Prospectus contains information about the Institutional Class shares of the Fund. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. The date of this Prospectus is October 28, 2007. TABLE OF CONTENTS Summary of Investment Objective, Strategies and Risks 3 Performance Information 5 Fees and Expenses 6 Investment Objective and Principal Investment Strategies 7 Principal Risks of Investing in the Fund 9 Portfolio Holdings Information 10 Management of the Fund 10 Shareholder Services 11 Pricing of Fund Shares 15 Dividends and Distributions 17 Tax Matters 17 Financial Highlights 18 PRIVACY NOTICE Inside back cover 2 Summary of Investment Objective, Strategies and Risks What is the Fund’s investment objective? The Fund seeks long-term growth of capital. What are the Fund’s primary investment strategies? The Fund invests primarily in the common stocks of domestic companies of any size, from larger, well-established companies to smaller companies.Under normal market conditions, at least 80% of the Fund’s net assets will be invested in equity securities. The Fund will not borrow for investment purposes.The Advisor believes that the Fund’s objective is best achieved by investing in the equity securities of companies that exhibit the potential for significant long-term appreciation.The Fund may also invest in fixed-income obligations (i.e., U.S. Treasury and agency obligations, corporate debt securities and convertible bonds) rated at least “investment grade” by one of the nationally recognized statistical ratings organizations or, if unrated, determined by the Advisor to be of comparable quality. The Advisor generally makes use of fundamental analytical techniques to determine which particular stocks to purchase and sell. The Fund may also invest in Real Estate Investment Trusts (“REITs”).REITs typically comprise up to5% ofnet assets, but could comprise a higher percentage if REITs valuations and fundamental prospects were compelling.REITs will comprise up to 20% ofnet assets. In addition, the Fund uses index options and individual stock options for various portfolio strategies.At any one time, the combined value of options will beup to5% of net assets. What are the principal risks of investing in the Fund? As with all mutual funds, there is the risk that you could lose money on your investment in the Fund.For example, the following risks could affect the value of your investment: • Management Risk– If the Advisor’s investment strategies do not produce the expected results, the value of the Fund would decrease. • Market Risk– Either the stock market as a whole, or the value of an individual company, goes down resulting in a decrease in the value of the Fund. • Small and Medium-Sized CompaniesRisk – Investing in securities of small and medium-sized companies involve greater risk than investing in larger, more established companies because they can be subject to more abrupt or erratic share price changes than larger, more established companies. • Fixed-Income Securities Risk– Interest rates may go up resulting in a decrease in the value of the fixed-income securities held by the Fund.Fixed-income securities with longer maturities generally entail greater risk than those with shorter maturities. • Real Estate Investment Trust (REIT) Risk– REITs may be affected by changes in the value of their underlying properties or by defaults by their borrowers or tenants.Furthermore, these entities depend upon specialized management skills, have limited diversification and are, therefore, subject to risks inherent in financing a limited number of projects.In addition, the performance of a REIT may be affected by changes in the tax laws or by its failure to qualify for tax-free pass-through of income. • Options Risk– Options on securities may be subject to greater fluctuations in value than an investment in the underlying securities. Who may want to invest in the Fund? The Fund may be appropriate for investors who: • Are pursuing a long-term investment horizon. • Want to add an investment with growth potential to diversify their investment portfolio. • Can accept the greater risks of investing in a portfolio with significant common stock holdings. The Fund may not be appropriate for investors who: • Need regular income or stability of principal. • Are pursuing a short-term goal. 4 Performance Information The following performance information indicates some of the risks of investing in the Fund. The bar chart illustrates how the Fund’s total return has varied from year to year.The table illustrates the Fund’s average annual total return over time compared with a broad-based market index.The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. Calendar Year Total Returns * * The Fund’s year-to-date total return as of September 30,2007, was 3.10%. During the period of time shown in the bar chart, the Fund’s highest calendar quarter return was the quarter ended June 30, 2003, up 23.00% and its lowest calendar quarter return was the quarter ended June 30, 2002, (16.70%). Average Annual Total Returns For the periods ended December31,2006 One Year Five Years Since Inception August6,2001 McCarthy Multi-Cap Stock Fund Return Before Taxes 7.14% 4.96% 5.32% Return After Taxes on Distributions1 6.41% 4.65% 5.01% Return After Taxes on Distributions and on Sale of Fund Shares1, 2 5.61% 4.26% 4.57% S&P 500 Index3 15.79% 6.19% 4.96% 1After-tax returns are calculated using the historically highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. 5 2The “Return After Taxes on Distributions and on Sale of Fund Shares” may be higher than other return figures because when a capital loss occurs upon the redemption of Fund shares, a tax deduction is provided that benefits the investor. 3The S&P 500 Index is an unmanaged market value weighted index of 500 stocks designed to represent the broad domestic economy.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, taxes or expenses.A direct investment in an index is not possible. Fees and Expenses The following table describes the fees and expenses that you may pay if you buy and hold Institutional Class shares of the Fund.There are two types of expenses involved: shareholder transaction expenses (such as sales loads) and annual fund operating expenses (such as management fees).The Fund is a no-load mutual fund that has no shareholder transaction expenses. Shareholder Transaction Expenses (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases None Maximum deferred sales charge (load) None Redemption fees(1) None Annual Fund Operating Expenses (expenses deducted from Fund assets) Management Fee (2) 0.75% Distribution and Service (12b-1) Fee 0.00% Other Expenses 0.36% Acquired Fund Fees and Expenses (3) 0.02% Total Annual Fund Operating Expenses 1.13% Expense Reimbursement/Recoupment (4) 0.04% Net Annual Fund Operating Expenses 1.17% (1) A $10 charge will typically apply to each wire redemption. (2) The Advisor’s management fee is 0.75% on the first $20 million of the Fund’s average daily net assets and 0.60% on average daily net assets over $20 million. (3) The Fund is required to disclose “Acquired Fund Fees and Expenses” in the above fee table.Acquired Fund Fees and Expenses are indirect fees that the Fund incurs from investing in the shares of other mutual funds (“Acquired Fund”).The indirect fee represents a pro rata portion of the cumulative expenses charged by the Acquired Fund.Acquired Fund Fees and Expenses are reflected in the Acquired Fund’s net asset value.Please note that the Total Annual Fund Operating Expenses in the table above do not correlate to the Ratio of Expenses to Average Net Assets found within the “Financial Highlights” section of this prospectus, which reflects the operating expenses of the Fund and does not include Acquired Fund Fees and Expenses. (4) The Advisor has contractually agreed to reduce its fees and/or pay Fund expenses (excluding, Acquired Fund Fees and Expenses, interest, taxes and extraordinary expenses) in order to limit Net Annual Operating Expenses for shares of the Fund to 1.15% of the Fund’s average daily net assets (the “Expense Cap”).The Expense Cap will remain in effect indefinitely, until the Trust’s Board of Trustees determines that the Expense Cap is no longer in the best interest of the Fund and its shareholders.The Advisor is permitted to be reimbursed for fee reductions and/or expense payments made in the prior three fiscal years.Any such reimbursement is subject to the Board of Trustee’s (the “Board”) review and approval.This reimbursement may be requested by the Advisor if the aggregate amount actually paid by the Fund toward operating expenses for such fiscal year (taking into account the reimbursement) does not exceed the Expense Cap. 6 Example This example is intended to help you compare the costs of investing in Institutional Class shares of the Fund to those of investing in other mutual funds.Of course, your actual costs may be higher or lower.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested and that the Fund’s operating expenses (as a percentage of net assets) remain the same.This Example is based on Net Annual Fund Operating Expenses as set forth in the above table.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years $119 $372 $644 $1,420 Investment Objective and Principal Investment Strategies The Fund seeks long-term growth of capital.Of course, there can be no guarantee that the Fund will achieve its investment objective.This investment objective may be changed only by approval of the Fund’s shareholders.You will be notified of any changes that are material and, if such changes are made, you should consider whether the Fund remains an appropriate investment for you. The Advisor believes that the Fund’s investment objective is best achieved by investing primarily in the equity securities of companies that exhibit the potential for significant appreciation over the long-term.The Advisor defines the long-term as a time horizon of at least five years.The Fund emphasizes the purchase of equity securities, including common stocks, preferred stocks, warrants and other equity securities that, in the Advisor’s opinion, offer the possibility of capital growth.Other equity securities may include stock rights, exchange traded funds, tracking stocks and equity securities that have yet to be created.The Fund may invest in companies of any size, from larger, well-established companies to smaller companies.Under normal market conditions, at least 80% of the Fund’s net assets will be invested in equity securities.The Fund will not borrow for investment purposes.Should the Advisor determine that the Fund would benefit from reducing the percentage of assets invested in equity securities from 80% to a lesser amount, the Fund will provide you with at least 60 days’ notice of such change. The Advisor generally makes use of fundamental analytical techniques to determine the value of a company and then compares the value to the company’s current market price.Companies that are trading at compelling discounts to the Advisor’s assessment of value become candidates for investment by the Fund.The valuation techniques employed by the Advisor include, but are not limited to, discounted cash flow analysis and assessment of a company’s private market value.In evaluating companies for purchase, the Advisor prefers companies that exhibit some or all of the following characteristics: • Generates high cash flow returns on investment; • Generates excess cash beyond operating needs; • Strong franchise or market niche; • Highly qualified management; 7 • Management ownership of stock and a shareholder orientation; and • Consistency in following through on a clearly articulated business plan. The Advisor will consider the sale of a security from the Fund’s portfolio when the reasons for the original purchase no longer apply.Reasons for a sale include, but are not limited to: • A deterioration of a company’s fundamentals or changes in its industry; • A lack of confidence in a company’s management; and • A company’s market price rises to a level that does not provide adequate appreciation potential. In pursuing the Fund’s investment objective, the Advisor will invest in fixed-income securities when, due to market conditions, the Advisor believes fixed-income securities provide a better risk/reward profile than equity securities.Fixed-income securities will primarily consist of obligations of the U.S. Government and its agencies.The Advisor makes its purchase decisions by analyzing the credit quality of the debt issuer.From time to time, the Advisor will invest in corporate debt obligations, including convertible bonds.For corporate debt obligations, the Advisor analyzes interest coverage ratios, debt to equity ratios, cash flow characteristics and liquidation value of the bond issuer.These factors are continually reviewed and, if not met consistently, a fixed-income holding will be considered for sale.It is expected that fixed-income securities in the Fund’s portfolio will have an average maturity shorter than ten years. The fixed-income securities held by the Fund will be rated at least “investment grade” by one or more nationally recognized statistical ratings organizations, such as Standard & Poor’s Ratings Group or Moody’s Investors Service, Inc.Investment grade is a rating “BBB” or above by Standard &
